     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 1 of 7

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                         Case No.
 9

10                                                       COMPLAINT FOR DAMAGES
      KEVIN ARMSTRONG,
11                                                       1. VIOLATION OF THE TELEPHONE
                        Plaintiff,
                                                         CONSUMER     PROTECTION      ACT
12                                                       PURSUANT TO 47 U.S.C. § 227.
             v.
13                                                       2. VIOLATION OF THE ROSENTHAL
      WESTLAKE FINANCIAL SERVICES,
14                                                       FAIR DEBT COLLECTION PRACTICES
                        Defendant.                       ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                         JURY TRIAL DEMANDED
16
                                             COMPLAINT
17

18   NOW COMES Kevin Armstrong (“Plaintiff”), by and through his attorney, Nicholas M. Wajda

19   (“Wajda”), complaining as to the conduct of Westlake Financial Services (“Defendant”) as follows:

20                                      NATURE OF THE ACTION
21
        1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer
22
     Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violation of the Rosenthal Fair Debt
23
     Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
24

25

26

27

28
                                                     1
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 2 of 7

 1                                        JURISDICTION AND VENUE
 2       2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C. §§1331
 3
     and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists
 4
     for the state law claim pursuant to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Eastern District of California, Plaintiff resides in the Eastern District of California, and a

 8   substantial portion of the events or omissions giving rise to the claims occurred within the Eastern

 9   District of California.
10
                                                    PARTIES
11
         4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
12
     is a “person” as defined by 47 U.S.C. §153(39).
13
         5. Defendant is an automobile finance company organized under the laws of the state of
14

15   California with its principal place of business located at 4751 Wilshire Boulevard, Suite 100, Los

16   Angeles, California 90010. Defendant solicits consumers throughout the country, including
17   consumers in California.
18
         6. Defendant is a “person” as defined by 47 U.S.C. §153(39).
19
         7. Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                 FACTS SUPPORTING CAUSES OF ACTION

24       8.   In 2018, Plaintiff purchased a vehicle which was financed through Defendant and incurred
25   debt (“subject debt”) as a result.
26

27

28
                                                         2
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 3 of 7

 1       9. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular
 2   phone ending in -9852. Plaintiff is and has always been financially responsible for the cellular
 3
     phone and its services.
 4
         10. As soon as payments towards the subject debt became due, Defendant would place a barrage
 5
     of phone calls to Plaintiff’s cellular phone if he was even one day late on the payments.
 6

 7       11. During one particular phone call Defendant placed to Plaintiff’s cellular phone, Plaintiff

 8   asked that Defendant cease placing calls to his cellular phone unless he was 30 days late. Plaintiff

 9   never intended on being 30 days late on any payments to Defendant.
10
         12. Notwithstanding Plaintiff’s reasonable request, Defendant continued to harass Plaintiff by
11
     calling his cellular phone upon missing payment by even one day.
12
         13. Fed up with Defendant’s constant harassment, Plaintiff demanded that Defendant cease
13
     placing calls to his cellular phone in May 2020.
14

15       14. Although Plaintiff demanded that Defendant’s phone calls stop, Defendant has continued

16   to place calls to Plaintiff’s cellular phone.
17       15. Defendant has primarily used the phone numbers (415) 484-4178, (213) 835-1217, and
18
     (855) 268-4326 when contacting Plaintiff’s cellular phone. Upon information and belief, Defendant
19
     has used other numbers as well.
20
         16. Upon information and belief, the aforementioned phone numbers are regularly utilized by
21

22   Defendant to make outgoing calls to consumers.

23       17. During answered calls, Plaintiff has been experienced a significant pause, lasting several

24   seconds in length, causing Plaintiff to say “hello” several times before being connected to a live
25   representative.
26
         18. Defendant has also called Plaintiff’s cellular phone multiple times during the same day.
27
         19. Frustrated over the persistent calls, Plaintiff spoke with his attorneys regarding his rights.
28
                                                         3
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 4 of 7

 1      20. Plaintiff has been unfairly harassed by Defendant's actions.
 2      21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 3
     limited to, invasion of privacy, aggravation that accompanies solicitation telephone calls, emotional
 4
     distress, increased risk of personal injury resulting from the distraction caused by the constant calls,
 5
     increased usage of his telephone services, loss of cellular phone capacity, diminished cellular phone
 6

 7   functionality, decreased battery life on his cellular phone, and diminished space for data storage on

 8   his cellular phone.

 9                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
10      22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

11      23. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
12   cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages
13
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
14
     which has the capacity...to store or produce telephone numbers to be called, using a random or
15
     sequential number generator; and to dial such numbers.”
16

17      24. Defendant used an ATDS in connection with its communications directed towards

18   Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, and the fact that

19   Plaintiff had to say “hello” several times before a live representative began to speak is instructive
20
     that an ATDS was being utilized to generate the phone calls. Additionally, Defendant’s constant
21
     contacts after Plaintiff demanded that the phone calls stop further demonstrates Defendant’s use of
22
     an ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the involvement
23
     of an ATDS.
24

25      25. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone,

26   using an ATDS, without his consent. Plaintiff did not provide Defendant with consent to contact
27   him, but Defendant still called Plaintiff’s cellular phone without his permission.
28
                                                         4
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 5 of 7

 1      26. The calls placed by Defendant to Plaintiff were not for emergency purposes as defined by
 2   the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
 3
        27. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
 4
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
 5
     should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 6

 7   entitled to under 47 U.S.C. § 227(b)(3)(C).

 8   WHEREFORE, Plaintiff, Kevin Armstrong, respectfully requests that this Honorable Court enter

 9   judgment in his favor as follows:
10
        a. Declaring that the practices complained of herein are unlawful and violate the
11         aforementioned statutes and regulations;

12      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
           pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
13
        c. Awarding Plaintiff costs and reasonable attorney fees;
14

15      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           consumer debt; and
16
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
17
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
18

19      28. Plaintiff restates and realleges paragraphs 1 through 27 as though fully set forth herein.

20      29. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
21      30. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
22
     1788.2(d) and (f).
23
        31. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
24
            a. Violations of RFDCPA § 1788.11(d)
25

26      32. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not

27   cause “a telephone to ring repeatedly or continuously to annoy the person called.”

28
                                                       5
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 6 of 7

 1      33. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
 2   he demanded that Defendant stop calling him.
 3
        34. Moreover, Defendant was told more than once to stop calling Plaintiff’s phone.
 4
        35. Defendant disregarded these requests, and continued to calls to Plaintiff, numerous times,
 5
     with the goal of annoying Plaintiff into paying the subject debt.
 6

 7          b. Violations of RFDCPA § 1788.11(e)

 8      36. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not

 9   communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
10
     and to constitute a harassment to the debtor under the circumstances.”
11
        37. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
12
     he notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s cellular
13
     phone despite his demands was unreasonable and harassing.
14

15      38. Furthermore, Defendant relentlessly contacted Plaintiff multiple times per day on numerous

16   occasions. Placing such voluminous calls on the same day in short succession constitutes conduct
17   that is unreasonable and harassing in an attempt to harass Plaintiff into making payment in violation
18
     of the RFDCPA.
19
        39. Upon being told to stop calling, Defendant had ample reason to be aware that it should cease
20
     its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose to
21

22   continue placing calls to Plaintiff’s cellular phone.

23

24

25

26

27

28
                                                        6
     Case 2:20-cv-01082-MCE-EFB Document 1 Filed 05/29/20 Page 7 of 7

 1   WHEREFORE, Plaintiff KEVIN ARMSTRONG respectfully requests that this Honorable Court:
 2           a. Declare that the practices complained of herein are unlawful and violate the
 3               aforementioned statute;
 4           b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

 5           c. Award Plaintiff statutory damages, pursuant to Cal. Civ. Code § 1788.30(b);
             d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
 6
                 Code § 1788.30(c); and
 7
             e. Award any other relief as the Honorable Court deems just and proper.
 8

 9                                      DEMAND FOR JURY TRIAL
10
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
11
     this action so triable of right.
12

13

14   Date: May 29, 2020                                           Respectfully submitted,

15                                                                By: /s/ Nicholas M. Wajda

16                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
17
                                                                  6167 Bristol Parkway
18                                                                Suite 200
                                                                  Culver City, California 90230
19                                                                Telephone: 310-997-0471
                                                                  Facsimile: 866-286-8433
20                                                                E-Mail: nick@wajdalawgroup.com
21

22

23

24

25

26

27

28
                                                       7
